Citation Nr: 1711371	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  12-30 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Baptist Medical Center in Jacksonville, Florida from July 24, 2012 to July 25, 2012.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1989 and from January 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

VA appears to have recognized a change in the Veteran's appointment of representation from The American Legion (TAL) to Disabled American Veterans(DAV)) in approximately August 2013 (when RO correspondence started being copied to DAV instead of AL).  However, the claims-file contains no documentation of the new appointment.  In September 2016, TAL formally withdrew from any representation of the Veteran upon noting that DAV was acting as the representative, leaving the Veteran with no active representation holding a valid Power of Attorney of record in the claims-file.  The Board's attempts to contact the Veteran and obtain clarification of her intentions with regard to representation in this case have not yielded a response.  As the Board finds that a full grant of the benefit sought is warranted to resolve this appeal at this time, the Board finds that there is no prejudice to the Veteran in proceeding with a final decision on this matter without additional delay, despite the absence of an active valid Power of Attorney in the claims-file.


FINDINGS OF FACT

1.  On July 24, 2012, the Veteran arrived at the emergency room at Baptist Medical Center and received treatment (until discharged 30 minutes after midnight on July 25, 2012); such care was not authorized by VA in advance.

2.  At the time the treatment was furnished at Baptist Medical Center, the Veteran was enrolled in the VA health care system and had received medical services within the preceding two-year period, was financially liable to Baptist Medical Center for the treatment, had no coverage under a health plan contract for payment or reimbursement for the treatment, had no contractual or legal recourse against a third party to extinguish his liability (the treatment was not for an accident or work-related injury), and this treatment was not eligible for reimbursement under 38 U.S.C.A. § 1728 (the treatment is not alleged to be related to a service-connected disability).

3.  A prudent person would reasonably have considered that delay in seeking immediate medical attention, which the Veteran received on July 24, 2012 and July 25, 2012, would have been hazardous to life or health.

4.  It is not shown that a VA or other federal facility/provider was feasibly available to provide the necessary medical care that the Veteran received at Baptist Medical Center on July 24, 2012 and July 25, 2012.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at Baptist Medical Center on July 24, 2012 and July 25, 2012 are met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-1005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As this decision grants the benefit sought, no further discussion of the VCAA is necessary.

Legal Criteria, Factual Background, and Analysis

The Veteran has filed a claim for payment or reimbursement for the cost of unauthorized private medical expenses incurred at Baptist Medical Center on July 24, 2012 and July 25, 2012.

The Veteran is service connected for (1) status post abdominal hysterectomy with post-surgical residuals and adhesions with right lower quadrant mass, (2) temporomandibular joint syndrome, (3) degenerative joint disease of the cervical spine, and (4) status post right rotator cuff tear with history of instability.  There is no suggestion or contention that the Veteran's medical treatment in question from Baptist Medical Center on July 24, 2012 and July 25, 2012 was in any manner related to any service-connected disability.  Evidence of record indicates that the Veteran was not covered by health insurance applicable to paying for the emergency medical care, and the evidentiary record indicates that she was enrolled in the VA healthcare system.

The basic facts are not in substantial dispute and are reasonably well documented in the evidence of record.  On July 24, 2012, the Veteran called a VA telecare nurse at 8:41 pm reporting "Chronic Back Pain" for the past "2 days."  VA's record of this call is available for review in the claims-file under a receipt date of September 18, 2012 (when it was added to the claims-file).  The Veteran had previously been receiving medical treatment from VA for various concerns, including back pain earlier that month.  However, the Veteran's report of worsened symptoms to the VA telecare nurse on July 24, 2012 resulted in a notation of  "System Concern: Abdominal Aortic Aneurysm," with a "System Recommendation: Emergency" and "Nurse Recommendation: Emergency."  The report shows that the Veteran was advised to go to an emergency room, and the Veteran agreed.  The report's documentation of "NURSE COMMENTS" describes that the Veteran was reporting "severe lower back pain worsening over the past two days with weakness and sweaty feeling...."  The pain level was rated as "9."  The VA nurse "recommended vet consider calling an ambulance" and told her "to see a doctor now in the ER."  The report shows that the Veteran was told by the VA nurse: "You need to see a doctor now because you might need emergency surgery.  Do not eat or drink anything until you see the doctor.  Consider calling an ambulance."

Private records from Baptist Medical Center show that the Veteran was seen in that facility's emergency room later that same night with a description of symptoms and history substantially consistent with those described earlier to the VA telecare nurse.  The Veteran was examined and diagnosed with low back pain and sciatica, found to be stable, and discharged shortly after midnight.

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  The Veteran did not obtain advance authorization in this case, and the documentation of the Veteran's July 24, 2012 contact with the VA telecare nurse shows that the Veteran was told that the medical advice to seek immediate medical attention "is not an authorization for VA Payment."  Therefore, in brief, payment for the private medical treatment received on July 24, 2012 and July 25, 2012 is not warranted for the expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 based on prior authorization.

Nevertheless, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities shall be authorized if the criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1005 are met.  38 U.S.C.A § 1725(a) provides that VA shall reimburse certain veterans for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  Under 38 U.S.C.A § 1725(b), eligibility requires: (1) the veteran is an active VA health-care participant, which means the veteran is enrolled in the health care system established under section 1705(a) and received care within the 24-month period preceding the furnishing of such emergency treatment; and (2) the veteran is personally liable for payment, which means the veteran is financially liable to the provider of emergency treatment for that treatment, has no entitlement to care or services under a health-plan contract, has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider, and is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.

The implementing regulation of the statute is 38 C.F.R. § 17.1002, which provides that payment or reimbursement for emergency services for nonservice-connected disabilities in non-VA facilities is made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

 (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment)  [The United States Court of Appeals for Veterans Claims (Court) has invalidated 38 C.F.R. § 17.1002(f) and held that amendments to 38 U.S.C.A. § 1725(c) as permitting reimbursement where coverage under a health care contract does not wholly extinguish a claimant's financial liability.  Staab v. McDonald, 28 Vet. App. 50 (2016)]. 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 38 C.F.R. § 17.1002.

Notably, the provisions in 38 C.F.R. § 17.1002 are stated in the conjunctive, not disjunctive; that is, all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that changes were made to 38 C.F.R. § 17.1002, in December 2011 that were effective as of January 20, 2012.  See 76 Fed. Reg. 79,067-79,072 (Dec. 21, 2011).  Further, effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  Finally, effective January 21, 2016, the language of 17.1002 was modified to clarify the inclusion of a short course of necessary medication provided to the veteran in the course of emergent treatment.  See 80 Fed. Reg. 79,484 (Dec. 22, 2015).  These changes are reflected in this discussion; however, they are not pertinent to this claim.

After careful consideration of the applicable law and regulations and the evidence of record, the Board concludes that the Veteran is entitled to reimbursement under 38 U.S.C.A. § 1725.

Under 38 U.S.C.A. § 1725, the definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f)(1).

The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).

The evidence of record as previously described shows that the medical treatment in question on July 24, 2012 and July 25, 2012 was provided in an emergency room of a non-VA facility (Baptist Medical Center).  The record reflects that the Veteran had been enrolled in the VA health care system and received medical services within the past two years before she was treated in the emergency room at Baptist Medical Center on July 24, 2012 and July 25, 2012.  (The Board observes that the VAMC has not indicated that the Veteran failed to qualify for reimbursement due to any deficiency in the nature of the private facility providing emergency care nor any deficiency in her history of enrolling for or receiving VA treatment.)

Further, at the time of private hospital treatment, the Veteran had no coverage under a health plan contract (the records list VA and its fee-basis program as her "insurance" provider at the time of the treatment), and the documentation indicates that she was personally liable for the cost of treatment.  There is also no indication that the Veteran's condition treated at Baptist Medical Center was caused by an accident or work-related injury such that the Veteran would have a claim (contractual or legal recourse) against a third party to extinguish her liability.  Additionally, the Veteran was discharged home from the emergency room as soon as the initial emergency evaluation and treatment was concluded.  None of these elements appear to be in dispute.

As the Veteran was seeking treatment for symptoms unrelated to her service-connected disabilities, the Veteran is not eligible for reimbursement for the treatment provided by Baptist Medical Center under 38 U.S.C.A. § 1728.  This non-eligibility satisfies another requirement for reimbursement under 38 U.S.C.A. § 1725.

As to whether a medical emergency existed, the Board observes that the regulation indicates that an emergency exists if a prudent layperson would have reasonably expected that delay in treatment would be hazardous to life or health.  The Veteran arrived at the emergency room because she believed her situation to be an emergency.  In her August 2012 notice of disagreement, the Veteran explained that "[t]he pain was intolerable, I was weak, crying with pain and I took my Blood Pressure reading at home, and it was 185/110, my daughter insisted on taking me to the Hospital."  She recalled: "I called the VAOPC Jacksonville, Fl., after Care Program number and explained my situation, and was told to go to the Hospital Emergency Room for care."

It is highly significant that the Veteran's description of her symptoms to the VA telecare nurse resulted in the nurse becoming concerned that the Veteran may be experiencing an abdominal aortic aneurysm.  The VA nurse advised the Veteran that her symptoms suggested the possibility of a grave health concern and urged the Veteran to seek immediate and urgent medical attention.  This suggests a legitimacy to the Veteran's perception that she faced a health emergency.  The Board finds that none of the evidence of record persuasively indicates that the Veteran's report of symptoms was inauthentic or misleading, including with consideration of the Veteran's other VA medical records and the private medical report from Baptist Medical Center.  The contemporaneous documentation of the emergency room visit indicates that the Veteran fortunately did not actually have an abdominal aortic aneurysm and that she was stable for discharge and outpatient follow-up, but the Board does not find any indication in this evidence that the Veteran's perception of a legitimate emergency was unreasonable (especially considering that the VA telecare nurse determined that the Veteran's symptoms and history were concerning for a possible abdominal aortic aneurysm emergency and advised the Veteran to seek immediate medical attention urgently).

The private emergency room report indicates that the Veteran was advised to pursue outpatient orthopedic consultation and that she may be a candidate for surgery; the Board observes that the Veteran did later undergo back surgery at a VA facility in June 2013.  The Board finds that the evidentiary record does not indicate that the Veteran's report of symptoms on July 24, 2012 was misrepresentative or non-credible under the circumstances, and thus the Board finds it was reasonable for the Veteran to accept the VA telecare nurse's impression that the symptoms represented a potentially grave medical emergency requiring urgent medical attention.  Under the circumstances, the Board finds that it is reasonable for one with an average knowledge of health and medicine to have concluded that a delay in receiving immediate medical attention may lead to serious health consequences.

Finally, the Board finds that there was no VA facility that was feasibly available to the Veteran.  The Board observes that the nearest VA outpatient clinic to the Veteran's address appears to be approximately the same distance from the Veteran's address as was the Baptist Medical Center; however, publicly available information indicates that the nearest VA facility was not open at the time that the emergency treatment was sought (it had closed for the day prior to the time of the Veteran's telecare call), and the nearest VA hospital / emergency room was significantly more distant than the Baptist Medical Center.  There is no contrary information of record, nor does the Board's review of information otherwise reveal any persuasive indication that the Veteran had more timely access to a suitable VA medical facility.  The fact that the Veteran would have been required to travel a significantly greater distance to be seen at the nearest appropriate VA medical facility (and the Board notes that she did seek previous and subsequent treatment at her local VA facility when it was available, before and after the single emergency room visit at Baptist Medical Center in July 2012), tends to support a finding that a VA facility was not feasibly available to provide timely treatment on July 24, 2012 when the Veteran reasonably believed she may be experiencing an emergency of the urgency of an aortic aneurysm.  In light of this and the applicable standard of what a prudent layperson would consider to be reasonable in attempting to use a VA facility beforehand, the Board concludes that a VA facility was not feasibly available to the Veteran.

In summary, the Board finds that it was reasonable and prudent for the Veteran to decide that delay in seeking immediate medical attention on July 24, 2012 would have been hazardous to her life or health, and that a VA facility was not feasibly available at that time.  Accordingly, the criteria for payment or reimbursement of the unauthorized medical expenses resulting from the non-VA medical treatment at Baptist Medical Center on July 24, 2012 and July 25, 2012 are met.



ORDER

The appeal seeking payment or reimbursement of unauthorized medical expenses incurred at Baptist Medical Center from July 24, 2012 through July 25, 2012 is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


